Exhibit 10.1.3

UNIVISION COMMUNICATIONS INC.
CHANGE IN CONTROL RETENTION BONUS PLAN

1.                                       Purpose.  The Plan has been established
for the purposes of providing retention incentives for selected executive
officers of the Company and its subsidiaries and encouraging them to remain in
the employ of the Company or its subsidiaries, as applicable, use their best
efforts to ensure the sustained performance results of the Company and ensure a
successful completion of a Change in Control.

2.                                       Definitions.  For purposes of the Plan:

(a)          “Board” shall mean the Board of Directors of the Company.

(b)         “Cause” shall mean that the Participant has:  (i) willfully and
continually failed to substantially perform, or been willfully grossly negligent
in the discharge of, his or her duties to the Company or any of its subsidiaries
(in any case, other than by reason of a disability, physical or mental illness
or analogous condition), which failure or negligence continues for a period of
10 business days after a written demand for performance is delivered to the
Participant by the Board, which specifically identifies the manner in which the
Board believes that the Participant has not substantially performed, or been
grossly negligent in the discharge of, his or her duties; (ii) committed or
engaged in an act of (A) theft, embezzlement or fraud, or (B) a willful and
material breach of confidentiality or a willful unauthorized disclosure or use
of inside information, customer lists, trade secrets or other confidential
information; (iii) willfully breached a fiduciary duty, or willfully and
materially violated any other duty, law, rule, regulation or policy of the
Company, any of its subsidiaries or any Affiliate of the Company or any of its
subsidiaries; (iv) been convicted of a felony or a misdemeanor with respect to
which fraud or dishonesty is a material element; (v) materially and willfully
breached any agreement with the Company, any of its subsidiaries or any
Affiliate of the Company or any of its subsidiaries; (vi) engaged in unfair
competition with, or otherwise acted willfully in a manner materially injurious
to the reputation, business or assets of, the Company, any of its subsidiaries
or any Affiliate of the Company or any of its subsidiaries; or (vii) improperly
and willfully induced (A) a vendor or customer to break or terminate any
material contract with the Company, any of its subsidiaries or any Affiliate of
the Company or any of its subsidiaries or (B) a principal for whom the Company,
any of its subsidiaries or any Affiliate of the Company or any of its
subsidiaries acts as agent to terminate such agency relationship.  No act or
failure to act on the part of the Participant shall be deemed “willful” unless
done, or omitted to be done, by the Participant not in good faith or without
reasonable belief that the Participant’s act or failure to act was in the best
interests of the Company.  For the avoidance of doubt, this definition of Cause
shall control for all purposes of determining the rights to benefits under the


--------------------------------------------------------------------------------




Plan, regardless of any inconsistency between this definition and a definition
of “Cause” that is set forth in any employment agreement between the Participant
on the one hand, and the Company, any subsidiary of the Company or any Affiliate
of the Company, on the other hand.

(c)          A “Change in Control” shall be deemed to mean the first of the
following events to occur after the Effective Date:

(i)             The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(a “Person”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of 20% or more of either
(A) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 2(c)(i), the following acquisitions shall not
constitute a Change in Control:  (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any affiliate
of the Company or a successor, or (4) any acquisition by any entity pursuant to
a transaction that complies with Sections 2(c)(iii)(A), (B) and (C) below;

(ii)          Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board (including for these purposes, the
new members whose election or nomination was so approved, without counting the
member and his or her predecessor twice) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(iii)       Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that

2


--------------------------------------------------------------------------------




were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets directly or through one or more subsidiaries (a “Parent”)) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or a Parent or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination or Parent) beneficially owns, directly or indirectly,
20% or more of, respectively, the then-outstanding shares of common stock of the
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such entity, except to the extent that
the ownership in excess of 20% existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors or trustees of
the entity resulting from such Business Combination or a Parent were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or

(iv)      Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company other than in the context of a transaction that
does not constitute a Change in Control Event under Section 2(c)(iii) above.

(d)         “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e)          “Committee” shall mean the Compensation Committee of the Board or
such other person or persons designated by the Compensation Committee of the
Board to administer the Plan.

(f)            “Company” shall mean Univision Communications Inc. or any
successor thereto.

(g)         “Disability” means a physical or mental condition entitling the
Participant to benefits under the applicable long-term disability plan of the
Company or any of its subsidiaries, or, if no such plan exists, a “permanent and
total disability” (within the meaning of Section 22(e)(3) of the Code).

(h)         “Effective Date” shall mean May 18, 2006.

3


--------------------------------------------------------------------------------




(i)             “Good Reason” means (i) a material adverse alteration in the
nature or status of such Participant’s responsibilities with the Company or any
subsidiary thereof from those in effect on the Effective Date or immediately
prior to a Change in Control, (ii) a reduction in the Participant’s salary or
target bonus opportunity from those in effect on the Effective Date or
immediately prior to a Change in Control, (iii) a relocation of such
Participant’s principal place of business that causes such Participant’s commute
from his or her principal residence to the new work location to increase by at
least 50 miles, or (iv) the Participant no longer being in the same position
with a New York Stock Exchange publicly traded company that has publicly traded
equity float in excess of $5 billion.

(j)             “Participant” shall mean those individuals selected by the Board
or the Committee to participate in the Plan, based on each such individual’s
importance to transaction execution and/or ongoing operations and stewardship
functions or such other criteria as the Board or the Committee shall determine.

(k)          “Plan” shall mean the Univision Communications Inc. Change in
Control Retention Bonus Plan, as set forth herein and as may be amended from
time to time.

(l)             “Restricted Stock Unit Agreement” shall mean the agreement
evidencing a Participant’s participation herein.

(m)       “Retention Payments” shall mean the Stock and/or cash payments awarded
herein pursuant to the terms of the Plan.

(n)         “Severance” means (i) the involuntary termination of a Participant’s
employment by the Company or any subsidiary thereof, other than for Cause, death
or Disability or (ii) a termination of a Participant’s employment by the
Participant for Good Reason.

(o)         “Severance Date” means the date on which a Participant incurs a
Severance.

(p)         “Stock” shall mean shares of common stock of the Company.

3.             Effective Date; Termination Date.  The Plan shall be effective as
of the Effective Date.  The Plan shall continue until terminated pursuant to
Section 7 hereof.

4.             Plan Administration.  All determinations required to be made
hereunder, including but not limited to determining which key employees shall be
eligible to participate, the amount of their respective Retention Payments, the
terms and conditions under which Retention Payments shall be earned and whether
such terms and conditions have been satisfied shall be made by the Board or the
Committee.

4


--------------------------------------------------------------------------------




5.             Restricted Stock Unit Awards.

(a)                                  Grant.  Each Participant shall receive a
grant of restricted stock units relating to shares of Stock the terms and
conditions of which shall be set forth in a Restricted Stock Unit Agreement
entered into between the Participant and the Company at the time of grant.  The
number of stock units subject to such award for each Participant shall be
determined by the Board or the Committee in its sole discretion and shall be set
forth in the Restricted Stock Unit Agreement.

(b)                                 409A. Notwithstanding the foregoing
provisions of this Plan, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Plan during the six-month period immediately following a Participant’s
Severance Date shall instead be paid on the first business day after the date
that is six months following the Participant’s “separation from service” within
the meaning of Section 409A.

(c)                                  Legal Fees. The Company shall reimburse
each Participant for all reasonable legal fees and expenses incurred by such
Participant in seeking to obtain or enforce any right or benefit provided under
Sections 5 of this Plan (other than any such fees and expenses incurred in
pursuing any claim determined by an arbitrator or by a court of competent
jurisdiction to be frivolous or not to have been brought in good faith).

6.             Withholding. The Company shall be entitled to withhold from
amounts to be paid to any Participant hereunder any federal, state or local
withholding or other taxes that the Company is required to withhold.

7.             Plan Modification or Termination.  The Plan may be amended or
terminated by the Company at any time; provided, however, that (a) no
termination or amendment may reduce or otherwise adversely affect the terms and
conditions applicable to outstanding awards under the Plan and (b) following a
Change in Control, neither the Plan nor any outstanding award may be amended if
such amendment would in any manner be adverse to the interests of any
Participant.  For the avoidance of doubt, (x) any action taken by the Company or
the Committee to cause an individual to no longer qualify as a Participant or to
decrease the Retention Payments for which a Participant is eligible and (y) any
amendment to this Section 7 of the Plan following a Change in Control shall be
treated as an amendment which is adverse to the interests of any Participant.

8.             General Provisions.

(a)                                  Except as otherwise provided herein or by
law, no right or interest of any Participant under the Plan shall be assignable
or transferable, in whole or in part, either directly or by operation of law or
otherwise,

5


--------------------------------------------------------------------------------




including without limitation by execution, levy, garnishment, attachment, pledge
or in any manner; no attempted assignment or transfer thereof shall be
effective; and no right or interest of any Participant under the Plan shall be
liable for, or subject to, any obligation or liability of such Participant. 
When a payment is due under this Plan to a severed employee who is unable to
care for his or her affairs, payment may be made directly to his or her legal
guardian or personal representative.

(b)                                 Neither the establishment of the Plan, nor
any modification thereof, nor the creation of any fund, trust or account, nor
the payment of any benefits shall be construed as giving any Participant, or any
person whomsoever, the right to be retained in the service of the Company or any
subsidiary thereof, and all Participants shall remain subject to discharge to
the same extent as if the Plan had never been adopted.

(c)                                  If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provisions had not been included.

(d)                                 The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

(e)                                  The Plan shall not be required to be funded
unless such funding is authorized by the Board.  Regardless of whether the Plan
is funded, no Participant shall have any right to, or interest in, any assets of
any Company which may be applied by the Company to the payment of benefits or
other rights under this Plan.

(f)                                    Any notice or other communication
required or permitted pursuant to the terms hereof shall have been duly given
when delivered or mailed by United States Mail, first class, postage prepaid,
addressed to the intended recipient at his, her or its last known address.

(g)                                 This Plan shall be construed and enforced
according to the laws of the State of Delaware.

6


--------------------------------------------------------------------------------